McCay, Judge.
We see no error in the judgment sustaining the demurrer. The homestead is only an exemption of the property from the debts of the intestate, and the only effect of having the specific land covered by the devise set off as a homestead, was to protect it against the debts. It could not affect the heirs any way, unless, by lying still, they permitted it. The marriage of the wife takes from her devise the protection the homestead gave it, and that is all. There was nothing in the laying off' the homestead inconsistent with the will. It rather sought Ho give it effect than to deny it, or any of its provisions.
Judgment affirmed.